Per curiam.
Respondent Charles A. Pemberton was found guilty of violating Standards 22 (b) and 44 of Rule 4-102 of the State Bar Rules. The complainants, husband and wife, employed respondent to represent them in a medical malpractice suit. They initially paid him $500 to investigate the viability of the action, and, later, paid him $2,500 for costs during the time he represented them. Respondent filed a claim on behalf of the clients, which was dismissed by operation of law eight years later. Respondent refused to return the clients’ papers, refused to account for or refund any of the money paid him by the clients, and failed to file a response to a complaint with the State Disciplinary Board.
*434Decided September 28, 1989.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.
Based upon these violations, the Review Panel of the State Disciplinary Board recommended that respondent be disbarred pursuant to State Bar Rule 4-103. We adopt that recommendation. Therefore, Charles A. Pemberton is hereby disbarred from the practice of law in the State of Georgia.

All the Justices concur.